Exhibit 10.15

MSCI

2007 EQUITY INCENTIVE COMPENSATION PLAN

1. Purpose. The primary purposes of the MSCI 2007 Equity Incentive Compensation
Plan are to attract, retain and motivate employees and consultants to compensate
them for their contributions to the Company and to align their interests with
the interests of the Company.

2. Definitions. Except as otherwise provided in an applicable Award Document,
the following capitalized terms shall have the meanings indicated below for
purposes of the Plan and any Award:

“Administrator” means the individual or individuals to whom the Committee
delegates authority under the Plan in accordance with Section 5(b).

“Award” means any award of Restricted Stock, Stock Units, Options, SARs,
Performance- Based Awards or Other Awards (or any combination thereof) made
under and pursuant to the terms of the Plan.

“Award Date” means the date specified in a Participant’s Award Document as the
grant date of the Award.

“Award Document” means a written document (including in electronic form) that
sets forth the terms and conditions of an Award. Award Documents shall be
authorized in accordance with Section l3(e).

“Board” means the Board of Directors of MSCI.

“Code” means the Internal Revenue Code of 1986, as amended, and the applicable
rulings, regulations and guidance thereunder.

“Committee” means the Compensation Committee of the Board, any successor
committee thereto or any other committee of the Board appointed by the Board to
administer the Plan or to have authority with respect to the Plan, any
subcommittee appointed by such Committee, or any committee of “outside
directors,” within the meaning of Section 162(m) of the Code (or any successor
provisions thereto), of any corporation within the “affiliated group of
corporations” (as defined in Section 1504 of the Code (determined without regard
to Section 1504(b)).

“Company” means MSCI and all of its Subsidiaries;

“Eligible Individuals” means the individuals described in Section 6 who are
eligible for Awards.

“Fair Market Value” means, with respect to a Share, the fair market value
thereof as of the relevant date of determination, as determined in accordance
with a valuation methodology approved by the Committee.

 

1



--------------------------------------------------------------------------------

“Incentive Stock Option” means an Option that is intended to qualify for special
federal income tax treatment pursuant to Sections 421 and 422 of the Code, as
now constituted or subsequently amended, or pursuant to a successor provision of
the Code, and which is so designated in the applicable Award Document.

“MSCI” means MSCI Inc., a Delaware corporation, which is registered to do
business in New York as NY MSCI Inc.

“Option” or “Stock Option” means a right, granted to a Participant pursuant to
Section 9, to purchase one Share.

“Other Award” means any other form of award authorized under Section 12 of the
Plan, including any such Other Award the receipt of which was elected pursuant
to Section 13(a).

“Participant” means an individual to whom an Award has been made.

“Performance-Based Award” means any form of award authorized under Section 11 of
the Plan.

“Performance Goals” means any one or more of the following measures, each of
which may be based on absolute standards or peer industry group comparatives and
may be applied at various organizational levels (e.g., corporate, business unit,
division): the attainment by a Share of a specified value within or for a
specified period of time, earnings per share, earnings before interest expense,
taxes, depreciation and amortization, return to stockholders (including
dividends), return on equity, earnings, revenues (including but not limited to
product revenues and ETF revenues), debt levels, leverage ratios, coverage
ratios, return on sales, return on revenues, cash flow or cost reduction goals,
operating profit, pretax return on total capital, economic value added, profit
margins, sales growth, net income or any combination of the foregoing. The
measures may pertain to performance periods of any duration, and may be weighted
differently for Participants based on their management level and the extent to
which their responsibilities are primarily corporate or business unit-related,
and may be based in whole or in part on the performance of the Company, a
Subsidiary, division and/or other operational unit under one or more of such
measures. In the sole discretion of the Committee, the Committee may amend or
adjust the Performance Goals or other terms and conditions of an outstanding
Award in recognition of unusual or nonrecurring events affecting the Company or
its financial statements or changes in law or accounting principles.

“Plan” means the MSCI 2007 Equity Incentive Compensation Plan, as amended from
time to time in accordance with Section 16(e) below.

“Restricted Stock” means Shares granted or sold to a Participant pursuant to
Section 7.

“SAR” means a right, granted to a Participant pursuant to Section 10, to receive
upon exercise of such right, in cash or Shares (or a combination thereof) as
authorized by the Committee, an amount equal to the increase in the Fair Market
Value of one Share over a specified exercise price.

“Section 409A” means Section 409A of the Code (or any successor provisions
thereto).

 

2



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” means shares of Stock.

“Stock” means the class A common stock, par value $0.01 per share, of MSCI.

“Stock Unit” means a right, granted to a Participant pursuant to Section 8, to
receive one Share or an amount in cash equal to the Fair Market Value of one
Share, as authorized by the Committee.

“Subsidiary” means (i) a corporation or other entity with respect to which MSCI,
directly or indirectly, has the power, whether through the ownership of voting
securities, by contract or otherwise, to elect at least a majority of the
members of such corporation’s board of directors or analogous governing body, or
(ii) any other corporation or other entity in which MSCI, directly or
indirectly, has an equity or similar interest and which the Committee designates
as a Subsidiary for purposes of the Plan.

“Substitute Awards” means Awards granted upon assumption of, or in substitution
for, outstanding awards previously granted by a company or other entity acquired
(directly or indirectly) by MSCI or with which MSCI combines.

3. Effective Date and Term of Plan.

(a) Effective Date. The Plan shall become effective upon its adoption by the
Board, subject to approval by the majority of stockholder(s) of MSCI prior to
the date the Company Shares are distributed to public shareholders. Prior to
such stockholder approval, the Committee may grant Awards conditioned on
stockholder approval, but no Shares may be issued or delivered pursuant to any
such Award until the stockholder(s) of MSCI have approved the Plan.

(b) Term of Plan. No Awards may be made under the Plan after the date that is 10
years from the date of shareholder approval.

4. Stock Subject to Plan.

(a) Overall Plan Limit. The total number of Shares that may be delivered
pursuant to Awards shall be 12,500,000 as calculated pursuant to Section 4(c).
The number of Shares available for delivery under the Plan shall be adjusted as
provided in Section 4(b). Shares delivered under the Plan may be authorized but
unissued shares or treasury shares that MSCI acquires in the open market, in
private transactions or otherwise.

(b) Adjustments for Certain Transactions. In the event of a stock split, reverse
stock split, stock dividend, recapitalization, reorganization, merger,
consolidation, extraordinary dividend or distribution, split-up, spin-off,
split-off, combination, reclassification or exchange of shares, warrants or
rights offering to purchase Stock at a price substantially below Fair Market
Value or other change in corporate structure or any other event that affects
MSCI’s capitalization, the Committee shall equitably adjust (i) the number and
kind of shares authorized for delivery under the Plan, including the maximum
number of Shares available for stock-based Awards as provided in Section 4
(d) and the maximum number of Incentive Stock Options as provided in

 

3



--------------------------------------------------------------------------------

Section 4(e), and (ii) the number and kind of shares subject to any outstanding
Award and the exercise or purchase price per share, if any, under any
outstanding Award. In the discretion of the Committee, such an adjustment may
take the form of a cash payment to a Participant. The Committee shall make all
such adjustments, and its determination as to what adjustments shall be made,
and the extent thereof, shall be final. Unless the Committee determines
otherwise, such adjusted Awards shall be subject to the same vesting schedule
and restrictions to which the underlying Award is subject.

(c) Calculation of Shares Available for Delivery. In calculating the number of
Shares that remain available for delivery pursuant to Awards at any time, the
following rules shall apply (subject to the limitation in Section 4(e):

1. The number of Shares available for delivery shall be reduced by the number of
Shares subject to an Award and, in the case of an Award that is not denominated
in Shares, the number of Shares actually delivered upon payment or settlement of
the Award.

2. The number of Shares tendered (by actual delivery or attestation) or withheld
from an Award to pay the exercise price of the Award or to satisfy any tax
withholding obligation or liability of a Participant shall be added back to the
number of Shares available for delivery pursuant to Awards.

3. The number of Shares in respect of any portion of an Award that is canceled
or that expires without having been paid or settled by the Company shall be
added back to the number of Shares available for delivery pursuant to Awards to
the extent such Shares were counted against the Shares available for delivery
pursuant to clause (1).

4. If an Award is settled or paid by the Company in whole or in part through the
delivery of consideration other than Shares, or by delivery of fewer than the
full number of Shares that was counted against the Shares available for delivery
pursuant to clause (1), there shall be added back to the number of Shares
available for delivery pursuant to Awards the excess of the number of Shares
that had been so counted over the number of Shares (if any) actually delivered
upon payment or settlement of the Award.

(d) Individual Limits on Stock-based Awards. The maximum number of Shares that
may be subject to Options or SARs granted to or elected by a Participant in any
fiscal year shall be 5,000,000. Additionally, the maximum number of Shares that
may be subject to any other type of Award granted to or elected by a Participant
in any fiscal year shall be 5,000,000.

(e) ISO Limit. The full number of Shares available for delivery under the Plan
may be delivered pursuant to Incentive Stock Options, except that in calculating
the number of Shares that remain available for Awards of Incentive Stock Options
the rules set forth in Section 4(c) shall not apply to the extent not permitted
by Section 422 of the Code.

5. Administration.

(a) Committee Authority Generally. The Committee shall administer the Plan and
shall have full power and authority to make all determinations under the Plan,
subject to the express

 

4



--------------------------------------------------------------------------------

provisions hereof, including without limitation: (i) to select Participants from
among the Eligible Individuals; (ii) to make Awards; (iii) to determine the
number of Shares subject to each Award or the cash amount payable in connection
with an Award; (iv) to establish the terms and conditions of each Award,
including, without limitation, those related to vesting, cancellation, payment,
and exercisability, and the effect, if any, of certain events on a Participant’s
Awards, such as the Participant’s termination of employment with the Company;
(v) to specify and approve the provisions of the Award Documents delivered to
Participants in connection with their Awards; (vi) to construe and interpret any
Award Document delivered under the Plan; (vii) to prescribe, amend and rescind
rules and procedures relating to the Plan; (viii) to make all determinations
necessary or advisable in administering the Plan and Awards, including without
limitation determinations as to whether (and if so as of what date) a
Participant has commenced, or has experienced a termination of, employment;
provided, however, that to the extent full or partial payment of any Award that
constitutes a deferral of compensation subject to Section 409A is made upon or
as a result of a Participant’s termination of employment, the Participant will
be considered to have experienced a termination of employment if, and only if,
the Participant has experienced a separation from service with the Participant’s
employer for purposes of Section 409A; (ix) to vary the terms of Awards to take
account of securities law and other legal or regulatory requirements of
jurisdictions in which Participants work or reside or to procure favorable tax
treatment for Participants; and (x) to formulate such procedures as it considers
to be necessary or advisable for the administration of the Plan.

(b) Delegation. To the extent not prohibited by applicable laws or rules of the
exchange of primary listing, the Committee may from time to time delegate some
or all of its authority under the Plan to one or more Administrators consisting
of one or more members of the Committee as a subcommittee or subcommittees
thereof or of one or more members of the Board who are not members of the
Committee or one or more officers of the Company (or of any combination of such
persons). Any such delegation shall be subject to the restrictions and limits
that the Committee specifies at the time of such delegation or thereafter. The
Committee may at any time rescind all or part of the authority delegated to an
Administrator or appoint a new Administrator. At all times, an Administrator
appointed under this Section 5(b) shall serve in such capacity at the pleasure
of the Committee. Any action undertaken by an Administrator in accordance with
the Committee’s delegation of authority shall have the same force and effect as
if undertaken directly by the Committee, and any reference in the Plan to the
Committee shall, to the extent consistent with the terms and limitations of such
delegation, be deemed to include a reference to an Administrator.

(c) Authority to Construe and Interpret. The Committee shall have full power and
authority, subject to the express provisions hereof, to construe and interpret
the Plan.

(d) Committee Discretion. All of the Committee’s determinations in carrying out,
administering, construing and interpreting the Plan shall be made or taken in
its sole discretion and shall be final, binding and conclusive for all purposes
and upon all persons. In the event of any disagreement between the Committee and
an Administrator, the Committee’s determination on such matter shall be final
and binding on all interested persons, including any Administrator. The
Committee’s determinations under the Plan need not be uniform and may be made by
it selectively among persons who receive, or are eligible to receive, Awards
under the Plan (whether or not such persons are similarly situated). Without
limiting the generality of the

 

5



--------------------------------------------------------------------------------

foregoing, the Committee shall be entitled, among other things, to make
non-uniform and selective determinations, and to enter into non-uniform and
selective Award Documents, as to the persons receiving Awards under the Plan,
and the terms and provisions of Awards under the Plan.

(e) No Liability. Subject to applicable law: (i) no member of the Committee or
any Administrator shall be liable for anything whatsoever in connection with the
exercise of authority under the Plan or the administration of the Plan except
such person’s own willful misconduct; (ii) under no circumstances shall any
member of the Committee or any Administrator be liable for any act or omission
of any other member of the Committee or an Administrator; and (iii) in the
performance of its functions with respect to the Plan, the Committee and an
Administrator shall be entitled to rely upon information and advice furnished by
the Company’s officers, the Company’s accountants, the Company’s counsel and any
other party the Committee or the Administrator deems necessary, and no member of
the Committee or any Administrator shall be liable for any action taken or not
taken in good faith reliance upon any such advice.

6. Eligibility. Eligible Individuals shall include all officers, other employees
(including prospective employees), consultants of and other persons who perform
services for, the Company, non-employee directors of Subsidiaries and employees
and consultants of joint ventures, partnerships or similar business
organizations in which MSCI or a Subsidiary has an equity or similar interest.
Any Award made to a prospective employee shall be conditioned upon, and
effective not earlier than, such person’s becoming an employee. An individual’s
status as an Administrator will not affect his or her eligibility to receive
Awards under the Plan.

7. Restricted Stock. An Award of Restricted Stock shall be subject to the terms
and conditions established by the Committee in connection with the Award and
specified in the applicable Award Document. Restricted Stock may, among other
things, be subject to restrictions on transfer, vesting requirements or
cancellation under specified circumstances.

8. Stock Units. An Award of Stock Units shall be subject to the terms and
conditions established by the Committee in connection with the Award and
specified in the applicable Award Document. Each Stock Unit awarded to a
Participant shall correspond to one Share. Upon satisfaction of the terms and
conditions of the Award, a Stock Unit will be payable, at the discretion of the
Committee, in Stock or in cash equal to the Fair Market Value on the payment
date of one Share. As a holder of Stock Units, a Participant shall have only the
rights of a general unsecured creditor of MSCI. A Participant shall not be a
stockholder with respect to the Shares underlying Stock Units unless and until
the Stock Units convert to Shares. Stock Units may, among other things, be
subject to restrictions on transfer, vesting requirements or cancellation under
specified circumstances.

9. Options.

(a) Options Generally. An Award of Options shall be subject to the terms and
conditions established by the Committee in connection with the Award and
specified in the applicable Award Document. The Committee shall establish (or
shall authorize the method for establishing) the exercise price of all Options
awarded under the Plan, except that the exercise

 

6



--------------------------------------------------------------------------------

price of an Option shall not be less than 100% of the Fair Market Value of one
Share on the Award Date. Notwithstanding the foregoing, the exercise price of an
Option that is a Substitute Award may be less than the Fair Market Value per
Share on the Award Date, provided that such substitution complies with
applicable laws and regulations, including the listing requirements of the
exchange of primary listing and Section 409A or Section 424 of the Code, as
applicable. Upon satisfaction of the conditions to exercisability of the Award,
a Participant shall be entitled to exercise the Options included in the Award
and to have delivered, upon MSCI’s receipt of payment of the exercise price and
completion of any other conditions or procedures specified by MSCI, the number
of Shares in respect of which the Options shall have been exercised. Options may
be either nonqualified stock options or Incentive Stock Options. Options and the
Shares acquired upon exercise of Options may, among other things, be subject to
restrictions on transfer, vesting requirements or cancellation under specified
circumstances.

(b) Prohibition on Restoration Option Grants. Anything in the Plan to the
contrary notwithstanding, the terms of an Option shall not provide that a new
Option will be granted, automatically and without additional consideration in
excess of the exercise price of the underlying Option, to a Participant upon
exercise of the Option.

(c) Prohibition on Repricing of Options and SARs. Anything in the Plan to the
contrary notwithstanding, the Committee may not reprice any Option or SAR.
“Reprice” means any of the following or any other action that has the same
effect: (i) amending an Option or SAR to reduce its exercise price,
(ii) canceling an Option or SAR at a time when its exercise price exceeds the
Fair Market Value of one Share in exchange for an Option, SAR, Restricted Stock,
Stock Unit, Performance-Based Award or Other Award, unless the cancellation or
exchange occurs in connection with a merger, acquisition, spin-off or other
similar corporate transaction; or (iii) taking any other action that is treated
as a repricing under generally accepted accounting principles; provided,
however, that adjustments pursuant to Section 4(b) shall not be deemed to be a
repricing that is prohibited by this Section 9(c).

(d) Payment of Exercise Price. Subject to the provisions of the applicable Award
Document and to the extent authorized by rules and procedures of MSCI from time
to time, the exercise price of the Option may be paid in cash, by actual
delivery or attestation to ownership of freely transferable Shares already owned
by the person exercising the Option, or by such other means as MSCI may
authorize.

(e) Maximum Term on Stock Options and SARs. No Option or SAR shall have an
expiration date that is later than the tenth anniversary of the Award Date
thereof.

10. SARs. An Award of SARs shall be subject to the terms and conditions
established by the Committee in connection with the Award and specified in the
applicable Award Document. The Committee shall establish (or shall authorize the
method for establishing) the exercise price of all SARs awarded under the Plan,
except that the exercise price of a SAR shall not be less than 100% of the Fair
Market Value of one Share on the Award Date. Notwithstanding the foregoing, the
exercise price of any SAR that is a Substitute Award may be less than the Fair
Market Value of one Share on the Award Date, subject to the same conditions set
forth in Section 9(a) for Options that are Substitute Awards. Upon satisfaction
of the conditions to the payment of the Award, each SAR shall entitle a
Participant to an amount, if any, equal to the Fair Market Value

 

7



--------------------------------------------------------------------------------

of one Share on the date of exercise over the SAR exercise price specified in
the applicable Award Document. At the discretion of the Committee, payments to a
Participant upon exercise of a SAR may be made in Shares, cash or a combination
thereof. SARs and the Shares that may be acquired upon exercise of SARs may,
among other things, be subject to restrictions on transfer, vesting requirements
or cancellation under specified circumstances.

11. Performance-Based Awards. The Committee is authorized to grant Performance-
Based Awards denominated in cash, Shares, Other Awards or a combination thereof,
subject to the following terms and conditions and to such other terms and
conditions, not inconsistent herewith, as the Committee shall determine.
Performance-Based Awards granted under the Plan may be earned upon achievement
or satisfaction of Performance Goals or any other performance conditions
specified by the Committee. In addition, the Committee may specify that any
other Award shall constitute a Performance-Based Award by conditioning the right
of a participant to exercise the Award or have it settled, and the timing
thereof, upon achievement or satisfaction of such performance conditions as may
be specified by the Committee. The Committee may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce or increase
the amounts payable under any Award subject to performance conditions.
Notwithstanding the foregoing, the Committee may not exercise its discretion to
increase the amounts payable under any Award subject to performance conditions
which are intended to comply with Section I62(m) of the Code.

12. Other Awards. The Committee shall have the authority to establish the terms
and provisions of other forms of equity-based or equity-related Awards (such
terms and provisions to be specified in the applicable Award Document) not
described above that the Committee determines to be consistent with the purpose
of the Plan and the interests of the Company, which Awards may provide for
(i) cash or Stock payments based in whole or in part on the value or future
value of Stock or on any amount that MSCI pays as dividends or otherwise
distributes with respect to Stock, (ii) the acquisition or future acquisition of
Stock, (iii) cash or Stock payments (including payment of dividend equivalents
in cash or Stock) based on one or more criteria determined by the Committee
unrelated to the value of Stock, or (iv) any combination of the foregoing. The
Committee also shall have the authority, without limitation, to grant annual
cash incentive awards to Eligible Individuals and to establish the terms and
provisions of such cash incentive awards. Awards pursuant to this Section 12
may, among other things, be made subject to restrictions on transfer, vesting
requirements or cancellation under specified circumstances.

13. General Terms and Provisions.

(a) Awards in General. Awards may, in the discretion of the Committee, be made
in substitution in whole or in part for cash or other compensation payable to an
Eligible Individual. In accordance with rules and procedures authorized by the
Committee, an Eligible Individual may elect one form of Award in lieu of any
other form of Award, or may elect to receive an Award in lieu of all or part of
any compensation that otherwise might have been paid to such Eligible
Individual; provided, however, that any such election shall not require the
Committee to make any Award to such Eligible Individual. Any such substitute or
elective Awards shall have terms and conditions consistent with the provisions
of the Plan applicable to such Award.

 

8



--------------------------------------------------------------------------------

Awards may be granted in tandem with, or independent of, other Awards. The
grant, vesting or payment of an Award may, among other things, be conditioned on
the attainment of performance objectives, including without limitation
objectives based in whole or in part on net income, pre tax income, return on
equity, earnings per share, total shareholder return or book value per share.

(b) Discretionary Awards. All grants of Awards and deliveries of Shares, cash or
other property under the Plan shall constitute a special discretionary incentive
payment to the Participant and shall not be required to be taken into account in
computing the amount of salary, wages or other compensation of the Participant
for the purpose of determining any contributions to or any benefits under any
pension, retirement, profit-sharing, bonus, life insurance, severance or other
benefit plan of the Company or other benefits from the Company or under any
agreement with the Participant, unless MSCI specifically provides otherwise.

(c) Dividends and Distributions. If MSCI pays any dividend or makes any
distribution to holders of Stock, the Committee may in its discretion authorize
payments (which may be in cash, Stock (including Restricted Stock) or Stock
Units or a combination thereof) with respect to the Shares corresponding to an
Award, or may authorize appropriate adjustments to outstanding Awards, to
reflect such dividend or distribution. The Committee may make any such payments
subject to vesting, deferral, restrictions on transfer or other conditions. Any
determination by the Committee with respect to a Participant’s entitlement to
receive any amounts related to dividends or distributions to holders of Stock,
as well as the terms and conditions of such entitlement, if any, will be part of
the terms and conditions of the Award, and will be included in the Award
Document for such Award.

(d) Deferrals. In accordance with the procedures authorized by, and subject to
the approval of, the Committee, Participants may be given the opportunity to
defer the payment or settlement of an Award to one or more dates selected by the
Participant. The Committee shall set forth in writing (which may be in
electronic form), on or before the date the applicable deferral election is
required to be irrevocable in order to meet the requirements of Section 409A,
the conditions under which such election may be made.

(e) Award Documentation and Award Terms. The terms and conditions of an Award
shall be set forth in an Award Document authorized by the Committee. The Award
Document shall include any vesting, exercisability, payment and other
restrictions applicable to an Award (which may include, without limitation, the
effects of termination of employment, cancellation of the Award under specified
circumstances, restrictions on transfer or provision for mandatory resale to the
Company).

14. Certain Restrictions.

(a) Stockholder Rights. No Participant (or other persons having rights pursuant
to an Award) shall have any of the rights of a stockholder of MSCI with respect
to Shares subject to an Award until the delivery of the Shares, which shall be
effected by entry of the Participant’s (or other person’s) name in the share
register of MSCI or by such other procedure as may be authorized by MSCI. Except
as otherwise provided in Section 4(b) or B(c), no adjustments shall be made for
dividends or distributions on, or other events relating to, Shares subject to an
Award for which the record date is prior to the date such Shares are delivered.
Except for the

 

9



--------------------------------------------------------------------------------

risk of cancellation and any restrictions on transfer that may apply to certain
Shares (including restrictions relating to any dividends or other rights) as may
be set forth in the applicable Award Document, the Participant shall be the
beneficial owner of any Shares delivered to the Participant in connection with
an Award and, upon such delivery shall be entitled to all rights of ownership,
including, without limitation, the right to vote the Shares and to receive cash
dividends or other dividends (whether in Shares, other securities or other
property) thereon.

(b) Transferability. No Award granted under the Plan shall be transferable,
whether voluntarily or involuntarily, other than by will or by the laws of
descent and distribution or as otherwise provided for by the Committee.

15. Representation; Compliance with Law. The Committee may condition the grant,
exercise, settlement or retention of any Award on the Participant making any
representations required in the applicable Award Document. Each Award shall also
be conditioned upon the making of any filings and the receipt of any consents or
authorizations required to comply with, or required to be obtained under,
applicable law.

16. Miscellaneous Provisions.

(a) Satisfaction of Obligations. As a condition to the making or retention of
any Award, the vesting, exercise or payment of any Award or the lapse of any
restrictions pertaining thereto, MSCI may require a Participant to pay such sum
to the Company as may be necessary to discharge the Company’s obligations with
respect to any taxes, assessments or other governmental charges (including FICA
and other social security or similar tax) imposed on property or income received
by a Participant pursuant to the Award or to satisfy any obligation that the
Participant owes to the Company. In accordance with rules and procedures
authorized by MSCI, (i) such payment may be in the form of cash or other
property, including the tender of previously owned Shares, and (ii) in
satisfaction of such taxes, assessments or other governmental charges or,
exclusively in the case of an Award that does not constitute a deferral of
compensation subject to Section 409A, of other obligations that a Participant
owes to the Company, MSCI may make available for delivery a lesser number of
Shares in payment pr settlement of an Award, may withhold from any payment or
distribution of an Award or may enter into any other suitable arrangements to
satisfy such withholding or other obligation; provided, however, that to the
extent an Award constitutes a deferral of compensation subject to Section 409A,
the Company may offset from the payment of such Award amounts that a Participant
owes to the Company with respect to any such other obligation to the extent such
offset would not cause a Participant to recognize income for United States
federal income tax purposes prior to the time of payment of the Award or to
incur interest or additional tax under Section 409A.”

(b) No Right to Continued Employment. Neither the Plan nor any Award shall give
rise to any right on the part of any Participant to continue in the employ of
the Company.

(c) Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.

 

10



--------------------------------------------------------------------------------

(d) Governing Law. The Plan and all rights hereunder shall be construed in
accordance with and governed by the laws of the State of New York, without
regard to any conflicts or choice of law, rule or principle that might otherwise
refer the interpretation of the Award to the substantive law of another
jurisdiction.

(e) Amendments and Termination. The Board or Committee may modify, amend,
suspend or terminate the Plan in whole or in part at any time and may modify or
amend the terms and conditions of any outstanding Award (including by amending
or supplementing the relevant Award Document at any time); provided, however,
that no such modification, amendment, suspension or termination shall, without a
Participant’s consent, materially adversely affect that Participant’s rights
with respect to any Award previously made; and provided, further, that the
Committee shall have the right at any time, without a Participant’s consent and
whether or not the Participant’s rights are materially adversely affected
thereby, to amend or modify the Plan or any Award under the Plan in any manner
that the Committee considers necessary or advisable to comply with any law,
regulation, ruling, judicial decision, accounting standards, regulatory guidance
or other legal requirement. Notwithstanding the preceding sentence, neither the
Board nor the Committee may accelerate the payment or settlement of any Award,
including, without limitation, any Award subject to a prior deferral election,
that constitutes a deferral of compensation for purposes of Section 409A except
to the extent such acceleration would not result in the Participant incurring
interest or additional tax under Section 409A. No amendment to the Plan may
render any Board member who is not a Company employee eligible to receive an
Award at any time while such member is serving on the Board. To the extent
required by applicable law or the rules of the exchange of primary listing,
amendments to the Plan shall not be effective unless they are approved by MSCI’s
stockholders.

 

11